04/05/2022



                                                                                            Case Number: DA 22-0130




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 22-0130

IVAN W. TROYER, JR. AND A. DIANE
TROYER, husband and wife,

             Plaintiffs and Appellants,

      v.

MARYLAND CASUALTY COMPANY,
a Maryland Corporation;
                                                       ORDER OF MEDIATOR APPOINTMENT
             Defendant and Appellant.

ROBINSON INSULATION COMPANY,
a Montana Corporation for profit;
GROGAN ROBINSON LUMBER
COMPANY, a Montana Corporation
for profit; and DOES A-Z,

            Defendants.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Leslie Ann Budewitz, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this April 5, 2022.
                                                      _
                                      Bowen Greenwood, Clerk of the Supreme Court

c:    Daniel W. Hileman, David G. Tennant, Edward Longosz, II, Kennedy Ramos,
Mark Johnston, John F. Lacey, Allan M. McGarvey, Dustin Alan Richard Leftridge,
Roger M. Sullivan, Jinnifer Jeresek Mariman, Ethan Aubrey Welder, Leslie Ann
Budewitz